Order
PER CURIAM.
Lutz Building Corporation (Lutz) brought the current breach of contract action against Donald and Carolyn Scott (the Scotts). Lutz averred that the Scotts failed to tender the final payment for work completed by Lutz’s own subcontractors and for work completed by contractors selected by the Scotts. After a bench trial, the court entered a judgment in favor of Lutz. The Scotts now appeal, arguing the court lacked jurisdiction, Lutz failed to present substantial evidence in support of its claim, and that the court failed to main*194tain a record of several pretrial proceedings.
Affirmed. Rule 84.16(b).